EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ari M. Bai on September 2, 2022.

The application has been amended as follows: 

In the specification:
1)	On page 1, in paragraph 0001, line 2:  “2021” has been changed to --2020--.
2)	On page 3, in paragraph 0030, line 1:  “planer” has been changed to --planar--.
3)	On page 8, in line 8:  “158” has been changed to --157--.


In the claims:
1)	In claim 3, line 1:  The phrase “wherein the” has been changed to --further comprising:  a--.
2)	In claim 3, line 2:  The term “comprises” has been changed to --comprising--.
3)	In claim 9, lines 3 & 4:  The term “structure” has been changed to --frame--.
4)	In claim 11, line 2:  Both instances of the term “a” have been changed to --the--.
5)	In claim 13, line 28:  The term “a” has been changed to --the--.
6)	In claim 13, lines 29 & 32:  The term “structure” has been changed to --cabinet--.
7)	In claim 13, line 31:  The term “a” has been changed to the phrase --the bed--.
8)	In claim 13, line 34:  Both instances of the term “pivoting” have been changed to
--bed--.
9)	In the last line of claim 13:  Both instances of the term “a” have been changed to
--the--.
10)	In the first line of claim 14:  The number “1” has been changed to --13--.
11)	In the last line of claim 14:  A --.-- has been inserted after the term “portions”.
12)	In claim 15, line 10:  The term “the” has been changed to --a--.
13)	In claim 15, lines 11 & 14:  The phrase “at least one” has been deleted.
14)	In claim 15, lines 36 & 39:  The term “a” has been changed to --the--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Although the use of a wall bed comprising a manually adjustable counterbalancing assembly is well known in the art as taught by the cited documents, the examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a manually adjustable counterbalancing assembly in the form of a spring mechanism comprising the particular structural configuration of and cooperation between the piston rod; the compression spring in operative engagement with the piston rod; the lever arm defining a distal portion and a proximal portion; the plurality of coupling portions defined along the distal portion of the lever arm, wherein each of the plurality of coupling portions are configured for respective engagement with the piston rod; the piston guide defining a channel configured to allow passage of the piston rod therethrough; the top plate engaged to the piston guide; and the main axle rod engaged to the proximal portion of the lever arm, as explicitly recited in each of the independent claims 1, 13 and 15.  Hence, it is considered that the application is in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT G SANTOS/Primary Examiner, Art Unit 3673